Citation Nr: 0602575	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-25 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a simple fracture of the right patella. 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran had active duty service from January 1942 to 
December 1945.

This case (which has been advanced on the docket) comes to 
the Board of Veteran's Appeals (Board) from an October 2002 
rating decision, which confirmed a noncompensable rating for 
the right knee disability.  The veteran filed a notice of 
disagreement in October 2002.  By a February 2003 rating 
decision, the RO increased the rating to 10 percent, 
effective from December 3, 2001.  The RO also issued a 
statement of the case in February 2003, and the veteran 
perfected his appeal in September 2003.  By a June 2004 
rating decision, the RO increased the rating for the right 
knee disability to 20 percent, effective from September 11, 
2003 (but by an August 2004 rating decision, the effective 
date of the 20 percent rating was moved back to December 3, 
2001).

FINDINGS OF FACT

1.  The veteran's right knee is productive of range of motion 
of no worse than extension limited to 10 degrees, and flexion 
limited to 60 degrees.  

2.  The veteran uses a cane to assist with ambulation; but 
the right knee disability has not resulted in 
hospitalizations, nor does it markedly interfere with 
employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a simple fracture of the right patella have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5256, 5257,  5260, 5261, 5262 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A May 2005 letter from the RO clearly advised the veteran of 
the four elements required by Pellegrini II.  Although proper 
VCAA notice was provided after the initial adjudication of 
the veteran's claim, he was not prejudiced thereby because 
this was harmless error.  The RO sent the veteran proper VCAA 
notice in May 2005 and readjudicated his claims in a May 2005 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claim, 
and respond to VA notices.
 
As to VA's duty to assist, the veteran's VA and private 
medical treatment records are in the claims file.   Two VA 
compensation and pension examinations were conducted 
regarding the veteran's right knee ( February 2003 and April 
2004), and their subsequent reports were reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II.  Claim for increased rating

The veteran essentially asserts that his disability is more 
disabling than 20 percent. 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Through interviews during his VA examinations, an informal 
hearing in March 2004, VA treatment notes, and private 
medical visits, the veteran essentially complained of 
intermittent to constant pain, stiffness, and giving out of 
his right knee.  He notes at his February 2003 VA examination 
that he is limited to just getting around the house, and that 
he can not stand, nor can he walk for extended periods, and 
must use a cane to assist with ambulation.  He also noted at 
his hearing that he occasionally used a wheelchair and 
walker.   He takes Tylenol, NSAIDs and hydrocodone for pain. 

A 30 percent rating is warranted when flexion is limited to 
15 degrees (38 C.F.R. § 4.71a, Diagnostic Code 5260), and 
when extension is limited to 20 degrees (38 C.F.R. § 4.71a, 
Diagnostic Code 5261).  Yet the veteran extended his right 
knee to 10 degrees and flexed to 100 degrees at a February 
2003 VA examination, extended  to 0 degrees and flexed to 118 
degrees with pain at a January and March 2004 private medical 
office visit, and extended to 0 degrees and flexed to 60 
degrees at a April 2004 VA examination.  Private records 
dated in January 2004, showed that the veteran's right knee 
fell short of extending completely, offering a rubbery 
resistance to further extension, and that it did not 
"cleanly" go into extension and did not have the same 
rebound reaction as a normal knee.  Nevertheless, given the 
range of motion the veteran exhibited, he fails to meet the 
criteria for an increased evaluation based on limitation of 
flexion and/or extension.  

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under Diagnostic Code 5262 is also not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5262.  

A 30 percent rating is assigned for "severe,"  recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   Yet the veteran was specifically 
found to have no ligamental instability at his February 2003 
VA examination.  At a January 2004 private medical office 
visit, Adduction Stress Test was positive with increased pain 
near the knee joint line, Drawer Test was negative, and 
McMurray's Sign was positive with an audible click within the 
right knee joint.  However, at an April 2004 VA examination, 
the examiner noted that the medial and lateral collateral 
ligaments were intact, and the ACL and PCLs were intact.  In 
any case, the veteran does not meet the criteria for a 30 
percent rating under Diagnostic Code 5257.

A minimum 30 percent rating is assigned for ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Yet the veteran's examinations are negative for 
ankylosis of his right knee.  Although, at the January 2004 
private medical examination, a Patella Grinding Test was 
positive with pain upon palpitation of the patella, a May 
2005 VA treatment note showed that the veteran got around 
very well, and he could (as detailed above) flex and extend 
his knee.  As such, a 30 percent rating is not warranted for 
ankylosis under Diagnostic Code 5256. 

Although the veteran has reported intermittent to constant 
right knee pain and stiffness, being "limited to just 
getting around the [house]," unable to stand for long 
periods, and that "he cannot walk any distance at all," or 
exert himself due to pain and stiffness, he has (as detailed 
above) consistently been able to flex his right knee to at 
least 60 degrees and extend it to 10 degrees.  This range of 
motion does not warrant compensable ratings under Diagnostic 
Code 5260 and only a 10 percent evaluation under Diagnostic 
Code 5261.  Moreover, despite his complaints,  he was 
described at a May 2005 VA hospital visit as being "able to 
get around very well," and only needed a cane occasionally.  
Thus, the rating assigned for his right knee symptoms 
adequately compensate any potential pain on use, flare-ups, 
weakness, fatigability, or incoordination.  See 38 C.F.R. § 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered (as the RO did in its February 
2003 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Although, the veteran asserted 
at his April 2004 VA examination that he had retired from 
construction work due (in part) to his right knee, he has 
never been hospitalized for his right knee disability, and 
according to the treatment notes from his VA hospital visits 
in November 2003 and October 2004, he works as a volunteer 
van driver.  The existing schedular ratings are already based 
upon the average impairment of earning capacity, and are 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of extraschedular ratings is simply not 
warranted.

Because the preponderance of the evidence does not reflect 
that a rating in excess of 20 percent for a right knee 
disability is warranted, this claim is denied.  See 38 
U.S.C.A. § 5107(b).

ORDER

A rating in excess of 20 percent for residuals of a simple 
fracture of the right patella is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


